EXHIBIT 10.9

 

EMPLOYMENT AND CONFIDENTIALITY AGREEMENT

(Interim Executive)

 

This Employment and Confidentiality Agreement (“Agreement”) is entered into
between Ciber, Inc., (“Company”) and Michael E. Lehman (“Executive”) as of the
24th day of September, 2013 (“Effective Date”).

 

In consideration of the mutual covenants and conditions contained in this
Agreement, the parties agree as follows:

 

1.                                      Obligations of Executive.  Company
employs the Executive to serve and perform such duties as assigned by Company,
in any manner, time and place Company directs. In the performance of Executive’s
duties, Executive will exercise sound discretion and independent judgment. 
Executive agrees (1) to adhere to applicable Company policies, procedures and
requirements in performing the assigned work and (2) to exert Executive’s best
efforts and to perform in a professional manner at all times while performing
Executive’s duties and in working with Company clients.  Executive will not
perform services for others during the hours that Executive is performing
services for the Company.  Executive will not perform services for any other
Company without obtaining the advance written consent of the Company, which
consent may be withheld by the Company as determined is its discretion where
such services would create a conflict of interest with the services performed
under this Agreement, interfere with Executive’s responsibilities to the
Company, and/or would be likely to cause Executive to breach his/her obligations
under this Agreement.

 

2.                                      Term and Employment at Will.  Executive
and the Company expect Executive’s employment to end at the earlier of six
months from the Effective Date or upon the completion of transition of the Chief
Financial Officer function to a permanent Chief Financial Officer (“CFO Start
Date”), to be determined in the sole discretion of the Company.    This
Agreement do not create an employment contract for a definite or an implied
term.  Executive is and will remain an employee at will, meaning that either
Executive or Company may terminate this Agreement and the employment
relationship at any time with or without cause or reason, with or without prior
notice or warning, and without any obligation of severance or other payments,
except as may be set forth in Sections 8.2 and 8.5 or otherwise required by law.
Any cause for discharge mentioned in this Agreement or in any document
maintained by Company (including, but not limited to, employment manuals or
recruiting materials) shall not in any way limit Company’s right to discharge
Executive or alter Executive’s at will status.

 

3.                                      Compensation and Benefits.  Executive
shall be entitled to the following compensation and benefits:

 

3.1                               Company agrees to pay to Executive a base
salary of $16,000 bi-weekly starting on the Effective Date through the
termination of this Agreement.  Any change in compensation shall not effect a
change in this Agreement in any other respect unless set forth in a written
amendment hereto, signed by Executive and an authorized Company representative.

 

3.2                               Company agrees to pay to Executive a bonus for
services related to supporting the transition of the Chief Financial Officer
function to a permanent hire, with services to be provided for a minimum of
ninety days from the date upon which a permanent CFO begins work for the
Company. Provided Executive

 

--------------------------------------------------------------------------------


 

successfully completes the transition services, Company shall pay Executive a
single, lump-sum payment in the amount of $100,000.

 

3.3                               Executive is eligible to participate in the
Company’s benefit and compensation plans available to employees of Company in
the employment category Executive is classified in.  All such benefit plans may
be amended, replaced, or discontinued from time to time in the sole discretion
of Company.

 

3.4                               Company will reimburse Executive, in
accordance with Company policy as may be applicable and revised by the Company
from time to time, for all reasonable and necessary business expenses incurred
in carrying out Executive’s duties under this Agreement, including approved
travel and entertainment expenses.  Executive must present to Company, not less
frequently than monthly, an itemized account of expenses in a method designated
by Company.

 

3.5                               Company will provide, at Company’s expense, a
furnished apartment and use of a rental car while Executive performs Ciber
duties in Colorado.

 

3.6                               All compensation and benefits to Executive
shall be reduced by all federal, state, local and other withholdings and similar
taxes and payments required by applicable law.  Company may withhold amounts due
it from amounts due under this Agreement to Executive.

 

4.                                      Trade Secrets and Confidential
Information.

 

4.1                               Executive acknowledges that confidential,
proprietary and trade secret information and materials regarding Company and its
clients may be disclosed to Executive solely for the purpose of assisting
Executive in performing Executive’s duties under this Agreement.  Such
information and materials are and remain the property of Company and its clients
respectively.  As used in this Agreement, “Confidential Information” includes
without limitation all information belonging to Company or its clients relating
to their respective services and products, customers, identities of prospective
customer and information about such customers that is not generally known to the
public, business plans, methods, strategies and practices, internal operations,
pricing and billing, financial data, cost, personnel information (including
without limitation names, educational background, prior experience and
availability), customer and supplier contacts and needs, sales lists,
technology, software, computer programs, other documentation, computer systems,
inventions, developments, and all other information that might reasonably be
deemed confidential.  Confidential Information does not include information that
is in the public domain through no wrongful or unauthorized act on the part of
Executive or any other person or entity. Confidential Information may also be a
Trade Secret.  “Trade Secrets” means the whole or any portion of any scientific
or technical information, design, process, procedure, formula, improvement,
confidential business or financial information, listing or names, addresses, or
telephone numbers, other information relating to any business or profession that
is secret and of value, or any other information that qualifies as a trade
secret under applicable law.   Executive acknowledges that Executive may use
such Confidential Information and materials only during Executive’s employment
with the Company and solely on behalf of and in the best interests of Company.
Executive’s right to use such information expires on Executive’s separation from
employment, regardless of the reasons or circumstances concerning such
separation.  Except as specifically authorized in writing in advance by all
owners of information and materials, during employment and thereafter, Executive
agrees not to use or divulge to any person Trade Secrets and Confidential
Information, or any other information and materials related to the business of
Company, any of its clients, or their customers, clients and affiliates, for
Executive’s own benefit or for the benefit of any other person, , client. 
Executive agrees to take all reasonable actions, including those requested by
Company or client, to prevent disclosure and preserve the security of
confidential information and materials.

 

--------------------------------------------------------------------------------


 

4.2                               This Agreement shall not prohibit Executive
from complying with any subpoena or court order, provided that Executive shall
at the earliest practicable date provide a copy of the subpoena or court order
to Company’s General Counsel, it being the parties’ intention to give Company a
fair opportunity to take appropriate steps to prevent the unnecessary and/or
improper use or disclosure of Trade Secrets and/or Confidential Information, as
determined by Company in its sole discretion.

 

4.3                               Executive warrants and represents that
Executive is not a party to any agreement that limits Executive’s right or
ability to perform services for Company, and that Executive otherwise is free to
assume the duties with Company contemplated by this Agreement.  Executive shall
not, during Executive’s employment with Company, improperly use or disclose to
Company or any Company employee, agent or contractor any proprietary information
or trade secret belonging to any former employer of Executive or any other
person or entity to which Executive owes a duty of nondisclosure.

 

5.                                      Works for Hire.  Executive agrees that
during or after employment Executive will promptly inform and in writing
disclose to Company all copyrighted materials or programs, programs or materials
subject to being copyrighted, inventions, designs, improvements and discoveries
(the “Works”), if any, which Executive has or may have made during Executive’s
employment that pertain or relate to the business of Company or client or to any
research or experimental or developmental work carried on by Company or client
or which result from or are suggested by any work performed by Executive on
behalf of Company or any of its clients.  All of such Works shall be works made
for hire. Disclosure shall be made whether or not the Works are conceived by the
Executive alone or with others and whether or not conceived during regular
working hours.  All such Works are the exclusive property of the Company or the
client unless otherwise directed by Company in writing.  At the Company’s or
client’s sole expense, the Executive shall assist in obtaining patents or
copyrights on all such Works deemed patentable or subject to copyright by
Company or client and shall assign all of Executive’s right, title and interest,
if any, in and to such Works and execute all documents and do all things
necessary to obtain letters, patent or vest Company or client with full and
exclusive title thereto, and protect the same against infringement by others. 
Executive will not be entitled to additional compensation for any Works made
during the course of Executive’s employment.

 

Notwithstanding the above, Executive is not required to assign to Company any
invention for which no equipment, supplies, facility, or information of Company
or its clients was used and that was developed entirely on Executive’s own time,
and (a) does not relate to the business of Company or its clients, (b) does not
relate to any actual or demonstrably anticipated research or development Company
or its clients, or (c) does not result from any work performed by Executive for
Company or its clients.

 

6.                                      Protection of Company’s Business.

 

6.1                               No Solicitation of Employees.  During
employment with the Company and for one year thereafter, whether the separation
employment was voluntary or involuntary, Executive will not:  (a) induce,
entice, hire or attempt to hire or employ any employee of the Company or
employee of a Company subcontractor on behalf of any individual or entity who
provides the same or similar services, processes or products as the Company,
(b) induce or attempt to induce any employee employed with the Company to leave
the employ or cease doing business with the Company, or (c) knowingly assist or
encourage any other individual or entity in doing any of the above-proscribed
acts, within one year of the separation from the employment or engagement of
such individual or entity with Company.

 

6.2                               No Solicitation of clients.  Executive
acknowledges and agrees that as a part of performing Executive’s duties,
Executive will have access to Confidential Information and Company Trade Secrets
as defined in Section 4.  Consequently, during employment with Company and for a
period of one year after separation from employment, whether such separation was
voluntary or involuntary, Executive will not,

 

--------------------------------------------------------------------------------


 

directly or indirectly, as a principal, company, partner, agent, consultant,
independent contractor, or employee, with respect to any current client, former
client, or potential client of Company that the Executive about which Executive
was exposed to Confidential Information or Company Trade Secrets (“Restricted
Clients)

 

(1) call upon, cause to be called upon, solicit or assist in the solicitation
of, a Restricted Client for the purpose of selling, renting or supplying any
product or service competitive with the products or services of Company; or

(2) provide any product or services to a Restricted Client which is competitive
with the products or services of Company.

 

Executive specifically acknowledges and agrees that Executive will not become
employed by a Restricted Client for a period of one year after Executive’s
separation from employment with Company.

 

7.                                      Executive Representations.  Executive
warrants that all information provided by Executive (including without
limitation resume, education, interview and references) in consideration for
employment by Company is true and accurate.  Executive further warrants that
Executive is not restricted by and has no conflict of interest derived from any
employment or other agreement and has no other interest or obligation that would
interfere with Executive performing work as directed under this Agreement.
Executive shall inform Company immediately should such a restriction or conflict
arise.  Executive understands that any misstatement or lack of candor by
Executive concerning Executive’s qualifications or availability may result in
immediate discharge of Executive and may subject Executive to damages for any
harm caused to Company.  Executive authorizes Company to verify all information
provided to Company by Executive and agrees to sign a release authorizing former
employers, educational institutions and other references to provide information
to Company if requested.

 

8.                                      Termination of Employment.

 

8.1                               Payment of Compensation.  Upon the separation
of Executive’s employment with the Company, whether voluntary or involuntary,
and in the time period required by law, Executive shall be paid all earned and
vested, unpaid salary through the date of separation, accrued, unpaid vacation
pay through the date of separation, and any reasonable and necessary business
expenses incurred by Executive in connection with Executive’s duties to the date
of separation, so long as such business expenses are timely submitted and
approved consistent with Company policy (the “Accrued Benefits”).

 

8.2                               Return of Materials.  Upon the separation of
Executive’s employment with Company, whether voluntary or involuntary, or
earlier upon request by the Company, Executive will personally and promptly
return to a Company representative all equipment, documents, records, notebooks,
disks, or other materials, including all copies, in Executive’s possession or
control which contain or reflect Company Trade Secrets and Confidential
Information of Company or Company’s clients, and any other information
concerning Company, its products, services, or customers, whether prepared by
the Executive or others. Executive understands and agrees that compliance with
this Section may require that data be removed from Executive’s personal computer
equipment.  Consequently, upon reasonable prior notice, Executive agrees to
permit the qualified personnel of Company and/or its contractors access to such
computer equipment for that purpose.

 

8.3                               Right of Offset.  Executive agrees that
Company will have the right to set off against Executive’s final wages and other
compensation due to Executive any amounts paid or advanced by Company including
without limitation training expenses, business expenses, advances, loans and
draws.

 

--------------------------------------------------------------------------------


 

8.4                               Limitations Under Code Section 409A.

 

(i)                                     If at the time of Executive’s separation
from service, (i) Executive is a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Company from
time to time), and (ii) Company makes a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Company will not pay such amount on the
otherwise scheduled payment date but will instead pay it in a lump sum on the
first business day after such six-month period, together with interest for the
period of delay, compounded annually, equal to the prime rate (as published in
the Wall Street Journal) in effect as of the dates the payments should otherwise
have been provided.

 

(ii)                                  It is the intention of the parties that
payments or benefits payable under this Agreement not be subject to the
additional tax imposed pursuant to Section 409A of the Code.  To the extent such
potential payments or benefits could become subject to such Section, the parties
shall cooperate to amend this agreement with the goal of giving Executive the
economic benefits described herein in a manner that does not result in such tax
being imposed.

 

(iii)                               With respect to payments under this
agreement, for purposes of Section 409A of the Code of 1986, each severance
payment and COBRA continuation reimbursement payment will be considered one of a
series of separate payments.

 

(iv)                              Executive will be deemed to have a termination
of employment for purposes of determining the timing of any payments that are
classified as deferred compensation only upon a “separation from service” within
the meaning of Section 409A.

 

(v)                                 Any amount that Executive is entitled to be
reimbursed under this agreement will be reimbursed to Executive as promptly as
practical and in any event not later than the last day of the calendar year
after the calendar year in which the expenses are incurred, and the amount of
the expenses eligible for reimbursement during any calendar year will not affect
the amount of expenses eligible for reimbursement in any other calendar year.

 

(vi)                              If on the due date for any payment pursuant to
Section 8.4, all revocation periods with respect to the release have not yet
expired, such payment will not be made until such revocation period has expired
and if such revocation period has not expired by the end of the calendar year in
which the payment would have otherwise been made, the payment shall be
forfeited.

 

9.                                      Remedies for Breach.  Executive
acknowledges that any violation or threatened violation of this Agreement will
cause Executive to be subject to immediate termination and dismissal and shall
subject Executive to a claim for money damages by Company for any and all losses
sustained by Company as a result of breach of any provision of this Agreement
including losses resulting from the unauthorized release of any Confidential
Information or Trade Secrets.  Executive recognizes that the Company’s remedies
at law may be inadequate and that Company shall have the right to seek
injunctive relief in addition to any other remedy available to it.  If Executive
breaches or threatens to breach this Agreement or any of the covenants contained
herein, the Company has the right to seek issuance of a court-ordered injunction
or temporary restraining order, as well as any and all other remedies and
damages, to compel the enforcement of the terms stated herein.  If court action
is necessary to obtain relief, Executive shall be responsible for the Company’s
attorneys’ fees and court costs.

 

10.                               Assignment.  Executive may not transfer,
assign or delegate Executive’s duties and obligations under this Agreement. This
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their

 

--------------------------------------------------------------------------------


 

respective heirs, executors, administrators, legal representatives, successors
and assigns.  The Company may transfer or assign or delegate its duties and
obligations under this Agreement.

 

11.                               Construction of Agreement.  Executive
acknowledges and agrees that the restrictions on Executive’s employment and the
geographical restrictions hereby imposed are fair and reasonable and are
reasonably required for the protection of the Company.  Executive further
acknowledges and agrees that the restrictions in Sections 4 through 6 are
reasonable and necessary for the protection of the Company’s Confidential
Information and Trade Secrets.  If any part of this Agreement is held
unenforceable or invalid, the remaining parts thereof shall continue to be
enforceable.  If the provisions imposing nonsolicitation restrictions are deemed
unenforceable by a court of competent jurisdiction, then such provisions for the
purposes of this Agreement shall be reformed to include the maximum restrictions
which a court of competent jurisdiction determines to be reasonable, valid and
enforceable.  To the extent that the court permits blue-penciling, the parties
to this Agreement intend that the court will take all action necessary to revise
this Agreement so as to create a binding and enforceable Agreement, providing
the most protection possible to the Company.

 

12.                               Notices.  All notices shall be sent by
registered mail, courier, or hand delivered to the addresses on the signature
page.

 

13.                               Resolution of Disputes.  Executive agrees that
any claim, controversy or dispute arising under or related to this Agreement or
that arises directly or indirectly in connection with Executive’s employment or
termination of employment with Company or any associated or related disputes
involving Company and any Executive, director, officer or agent of Company,
shall be brought in Colorado state or federal court of competent jurisdiction.
The parties hereby expressly consent to the exclusive jurisdiction of such
courts.  Nothing herein excuses Executive from his/her duty to exhaust
administrative remedies, where such a duty exists, prior to filing suit. By
signing this Agreement, Executive voluntarily, knowingly and intelligently
waives any right Executive may have to a jury trial.  CIBER also hereby
voluntarily, knowingly, and intelligently waives any right it might otherwise
have to a jury trial.

 

14.                               Choice of Law.  This Agreement shall be
interpreted and construed in accordance with the laws of the state of Colorado
without regard to its conflicts of law provisions.

 

15.                               Amendments.  No modification or waiver of the
provisions of this Agreement will be effective against either party unless given
in writing signed by an authorized representative of Company and by Executive.

 

16.                               Waiver.  No delay or failure by a party in
exercising any right, power or privilege under this Agreement or under any other
instruments given in connection with or pursuant to this Agreement shall impair
a such right, power or privilege or be construed as a waiver of or acquiescence
in any default.  No single or partial exercise of any such right, power or
privilege shall preclude the further exercise of such right, power or privilege,
or the exercise of any other right, power or privilege.

 

17.                               Survival. The provisions of this Agreement
that by their sense and context are intended to survive performance by either or
both parties shall also survive the completion, expiration, termination or
cancellation of this Agreement.

 

18.                               Duty to Cooperate.  Executive agrees to fully
cooperate with Company in connection with any legal or business matter relating
to the services provided by Executive under this Agreement.

 

19.                               Headings.  Headings for the sections herein
are for convenience only and shall not be construed in interpreting this
Agreement.

 

--------------------------------------------------------------------------------


 

20.                               Entire Agreement.  This Agreement is the
entire agreement between the Parties.  This Agreement supersedes any and all
prior agreements and cannot be modified except in writing signed by the parties.

 

IN WITNESS WHEREOF, the parties hereto have set their hands on the date and year
first written above.

 

 

CIBER, INC.

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

BY:

/s/ David C. Peterschmidt

 

BY:

/s/ Michael E. Lehman

 

Printed Name:

David C. Peterschmidt

 

Printed Name:

Michael E. Lehman

 

Title:

CEO

 

 

 

 

--------------------------------------------------------------------------------